

115 S1614 IS: Video Visitation and Inmate Calling in Prisons Act of 2017
U.S. Senate
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1614IN THE SENATE OF THE UNITED STATESJuly 20, 2017Ms. Duckworth introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide for the regulation of video visitation services and inmate calling services by the
			 Federal Communications Commission generally, to establish criteria for the
			 provision of video visitation services by the Bureau of Prisons, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Video Visitation and Inmate Calling in Prisons Act of 2017. 2.FCC regulation of video visitation service and inmate calling service (a)DefinitionsIn this section:
 (1)Ancillary service chargeThe term ancillary service charge means any charge that a consumer may be assessed for the use of inmate calling services that is not included in the per-minute charges assessed for the individual call.
 (2)CallThe term call— (A)means a voice or video call using a covered service; and
 (B)includes any other session of use that is similar to a telephone call.
 (3)CommissionThe term Commission means the Federal Communications Commission. (4)ConsumerThe term consumer means the party paying a provider of inmate calling services.
 (5)Correctional facilityThe term correctional facility means a jail or prison. (6)Covered serviceThe term covered service means an inmate calling service or a video visitation service.
 (7)InmateThe term inmate means an individual detained in a correctional facility, regardless of the duration of the detention.
 (8)Inmate calling serviceThe term inmate calling service means a service that allows inmates to make calls to individuals outside the correctional facility where the inmate is detained, regardless of the technology used to deliver the service.
 (9)Site CommissionThe term site commission means any form of monetary payment, in-kind payment, gift, exchange of services or goods, fee, technology allowance, or product that a provider of inmate calling services or affiliate of such a provider may pay, give, donate, or otherwise provide to—
 (A)an entity that operates a correctional institution; (B)an entity with which the provider of inmate calling services enters into an agreement to provide such services;
 (C)an agency that oversees a correctional facility; (D)the city, county, or State in which a correctional facility is located; or
 (E)an agent of any such correctional facility. (10)Video visitation serviceThe term video visitation service means a service that allows inmates to make video calls to individuals outside the correctional facility where the inmate is being held, regardless of the technology used to deliver the service. A video visitation service may be classified as an inmate calling service, as the Commission considers appropriate.
 (b)RegulationsNot later than 180 days after the date of enactment of this Act, the Commission shall—
 (1)promulgate regulations with respect to video visitation service; and
 (2)amend the regulations of the Commission with respect to inmate calling service (as necessary), to ensure that all charges, practices, classifications, and regulations for and in connection with video visitation service and inmate calling service are just and reasonable.
 (c)Requirements for regulationsThe regulations promulgated under subsection (b) shall include the following: (1)Video visitation services may be used only to supplement, not supplant, in-person visitation.
 (2)Caps on the rates (and any related fees or charges) that a provider of a covered service may charge for such service.
 (3)A prohibition against a provider of a covered service charging a flat rate for a call, regardless of the duration of the call.
 (4)A prohibition against a provider of a covered service requiring a correctional facility to restrict in-person visitation as a condition of providing such service in such facility.
 (5)A requirement that a provider of a covered service certify annually to the Commission that such provider is in compliance with the prohibition under paragraph (4).
 (6)A requirement that the provider of a covered service submit an annual report to the Commission regarding interstate, intrastate, and international inmate calling services for the prior calendar year, which shall—
 (A)be categorized both by facility type and size; and (B)contain—
 (i)current interstate, intrastate, and international rates for inmate calling services; (ii)current ancillary service charge amounts and the instances of use of each;
 (iii)the monthly amount of each site commission paid; (iv)minutes of use, per-minute rates, and ancillary service charges for video visitation services;
 (v)the number of TTY-based inmate calling services calls provided per facility during the reporting period;
 (vi)the number of dropped calls the reporting provider experienced with TTY-based calls; and (vii)the number of complaints that the reporting provider received relating to issues such as dropped calls, poor call quality, and the number of incidences of each by TTY and telecommunications relay service (TRS) users.
 (7)A prohibition against a provider of a covered service offering or entering into an agreement to provide a covered service as part of a bundle of services that includes any service that is not a communications service.
 (8)Requirements for the offering or entering into an agreement to provide a covered service as part of a bundle of services that ensure that correctional facilities are able to review each service separately during the request for proposals process.
 (9)With respect to video visitation service, quality standards that are the best commercially available for effective human communication by video, which shall be developed by the Commission after seeking comments that review the academic literature regarding the appropriate thresholds for effective human communication by video.
				(d)Applicability
 (1)In generalThe regulations promulgated under subsection (b) shall apply to interstate service, intrastate service, and international service.
 (2)Different requirementsIn promulgating regulations under subsection (b), the Commission may provide for different requirements for interstate service, intrastate service, and international service.
				3.Bureau of Prisons Oversight
 (a)In generalChapter 301 of title 18, United States Code, is amended by adding at the end the following:  4015.Video visitation (a)In generalThe Director of the Bureau of Prisons shall take such actions as may be necessary to ensure that, in the case of any prisoner in the custody of the Bureau of Prisons, video visitation services are available subject to the following:
 (1)Video visitation services may be used only to supplement, not supplant, in-person visitation. (2)Any equipment or area made available for purposes of video visitation shall maximize privacy to the extent practicable, and shall include measures to ensure the operability of the equipment by visitors, including children.
 (3)In entering into any agreement to provide covered services, the Director— (A)shall give priority to bids submitted that require the purchase of equipment for video visitation;
 (B)may not enter into any agreement including a term providing for— (i)any services other than those that are minimally required by the Director;
 (ii)any authority to a person other than a corrections officer to make a determination that affects the terms of a prisoner’s imprisonment, including visitation schedules or ability of a person to move about within a correctional facility; or
 (iii)a covered service as part of a bundle of services that includes any service that is not a covered service; and
 (C)may not enter into any agreement that does not include terms requiring— (i)that the service provider provide a list of each video visitation and each individual fee charged to the visitor and the prisoner;
 (ii)that the service provider offer a minimum number of free visits each month based on good behavior (as determined by the head of the correctional facility wherein the service is provided); and
 (iii)that the service provider submit quarterly reports including such information as the Director may require to ensure compliance with the terms of this section.
 (b)DefinitionIn this section, terms used have the meanings given such terms in section 2 of the Video Visitation and Inmate Calling in Prisons Act of 2017, except that, for purposes of this section, the term video visitation service includes a service that allows the use of videoconferencing or analog closed circuit television systems and software to allow inmates and visitors to visit at a distance with an inmate in a correctional facility..
 (b)Table of sectionsThe table of sections for chapter 301 of title 18, United States Code, is amended by inserting after the item relating to section 4014 the following:
				4015. Video visitation..